Citation Nr: 0021883	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-34 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) following September 1995 and January 1996 decisions 
of the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for a compensable rating for his service-
connected prostatitis and denied an application to reopen a 
previously denied claim of service connection for 
hypertension.  (Service connection for hypertension was 
denied by a July 1981 decision that was not appealed by the 
veteran.  38 C.F.R. § 19.118 (1980).)  This matter also comes 
before the Board from an April 1996 decision of the RO that 
denied the veteran's claim for a compensable rating for his 
service-connected urethritis.  In October 1997, the RO 
granted an increased (20 percent) rating for prostatitis.  In 
November 1998, the Board remanded the veteran's appeal for 
further evidentiary development.  

In April 1999, the RO issued a statement of the case in 
response to a notice of disagreement that the veteran had 
submitted in June 1998 with an October 1997 denial of service 
connection for PTSD.  The veteran subsequently perfected an 
appeal of the denial of service connection for PTSD.  In June 
1999, at a personal hearing at the RO, the veteran withdrew 
from appellate consideration his application to reopen a 
claim of service connection for hypertension as well as his 
claim for a compensable disability rating for his service-
connected urethritis.  In July 1999, the RO granted an 
increased (40 percent) rating for prostatitis.  Accordingly, 
the only issues on appeal are as stated on the cover page of 
this decision.


FINDINGS OF FACT

1.  Competent medical evidence has been submitted that 
provides a diagnosis of PTSD which has been linked to in-
service experiences.

2.  The veteran's service-connected prostatitis is manifested 
by frequent daily and nightly urination, an average force of 
stream with history of hesitancy, a history of urgency, 
incontinent attacks approximately twice a week, and the need 
to use approximately one to two absorbent materials every 
week.


CONCLUSIONS OF LAW

1.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

2.  An increased rating for prostatitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.115a, 4.115b (Diagnostic Code 7527) (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The veteran and his representative assert that the veteran is 
entitled to service connection for PTSD.  It is alleged that 
the veteran has PTSD as a result of stressors he experienced 
while serving as an armed guard on merchant ships during 
World War II.  Specifically, the veteran reported that, as a 
merchant ship guard, he manned a 20-millimeter gun while in 
convoys in the Pacific Ocean.  During that time, the convoys 
were attacked by submarines and, while his ship was not sunk 
or ever struck by a torpedo, he saw other merchant ships 
struck by torpedoes and/or sunk with great loss of life 
during these attacks.  See VA treatment records dated in 
February 1997, May 1997, and September 1997; statement in 
support of claim dated in September 1997; VA examination 
reports dated in September 1997, August 1998, and September 
1998; June 1999 personal hearing testimony.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  To be well grounded, however, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 71, 81 (1990).  

A grant of service connection for PTSD "requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of [38 C.F.R. Part 4]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (1999). 

In the veteran's case, the evidence of record includes a 
diagnosis of PTSD by VA medical personnel.  See VA treatment 
records dated in February 1997, May 1997, September 1997, 
July 1998, and March 1999.  The evidence of record also 
includes statements from the veteran to the effect that he 
was exposed to severe stressors in service.  See VA treatment 
records dated in February 1997, May 1997, and September 1997; 
statement in support of claim dated September 1997; VA 
examination reports dated in September 1997, August 1998, and 
September 1998; June 1999 personal hearing testimony.  
Furthermore, the veteran's therapist has opined that the 
veteran has PTSD related to his experiences as a merchant 
ship guard during military service.  See VA treatment records 
dated in February 1997, May 1997, September 1997, and July 
1998.

Under these circumstances, especially in light of the current 
diagnosis and the link between current disability and in-
service experiences, the Board finds that the veteran's claim 
is well grounded.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1999); Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993).

Increased Rating Claim

The veteran and his representative contend that the veteran's 
service-connected prostatitis is manifested by symptomatology 
that warrants the assignment of an increased rating.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, see 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The most recent VA and private treatment records, dated from 
September 1994 to April 1999, show the veteran's complaints 
and/or treatment for frequent nightly urination, urgency, 
decreased flow/variable stream, and/or incontinence whenever 
the veteran was unable to timely find a bathroom.  See VA 
treatment records dated in April 1996, July 1996, January 
1999, and February 1999; private treatment records dated in 
February 1995; McLeod Regional Medical Center treatment 
records dated in July 1995 and August 1995; private treatment 
records dated in July 1995, September 1995, November 1995, 
February 1996, March 1996, and November 1996.  The diagnoses 
have included chronic prostatitis and hyperplasia of the 
prostate.  In addition, the records show the veteran's 
complaints, diagnoses, and/or treatment for carcinoma of the 
prostate starting in September 1995 and note that the veteran 
had had a prostate biopsy.  See treatment records dated in 
September 1995, November 1995, March 1996, and June 1998; 
McLeod Regional Medical Center treatment records dated in 
August 1995.  Interestingly, the veteran reported in November 
1996 that he had to urinate four to five times a night but, 
in January 1999, he reported to his VA examiner that he had 
to urinate three times a night.

The veteran appeared for a VA examination in September 1996.  
At that time, he reported a history of chronic prostatitis 
since release from military service in 1946.  The veteran 
also complained of intermittent irritative voiding symptoms 
since that time.  Additionally, he reported undergoing a 
prostate needle biopsy in 1992.  The biopsy disclosed a 
benign prostate.  On examination, the prostate was of uniform 
consistency with no nodules.  Recent prostate-specific 
antigen (PSA) testing was in the normal range.  The diagnosis 
was history of chronic prostatitis.  However, it was also 
noted that the veteran had had four urinalyses in the 
previous 18 months and only one of these showed low-grade 
pyuria.  The rest were negative for infection cells.

Subsequently, at a February 1999 VA examination, the veteran 
reported that he had a history of chronic prostatitis going 
back over 50 years.  He complained of symptoms of benign 
prostatic hyperplasia, and reported an episode of febrile 
urinary tract infection that occurred a few months earlier.  
Next, the veteran reported frequent urination - approximately 
five to six times during the day and three to four times 
during the night.  He also reported that he had an average 
force of stream with history of hesitancy.  He reported a 
history of urgency with urge incontinence.  He reported 
incontinent attacks approximately twice a week.  Next, he 
reported that he occasionally used pads--approximately one to 
two pads every week for protection when he goes outside the 
house.

The examiner noted that the veteran's medical history 
included a 1945 cystoscopy, a 1992 prostatic needle biopsy 
that was consistent with benign prostatic hypertrophy (BPH), 
a 1998 cystoscopy, a longstanding history of treatment for 
lower urinary tract infections secondary to chronic 
prostatitis, and 1998 treatment for febrile urinary tract 
infection.  The veteran also gave a history of "what sounds 
like attacks of acute urinary retention, stating that the 
last one was in 1998."  Lastly, the veteran reported that he 
had approximately two to three such attacks that had required 
catheterization at a hospital.

On examination, the prostate was mildly enlarged with no 
nodules.  PSA was 0.4.  The diagnosis was longstanding 
history of chronic prostatitis.  It was also opined that the 
veteran had significant symptoms that were probably 
consistent with benign prostatic hypertrophy.

The veteran testified at a personal hearing at the RO in June 
1999.  He reported that he had to urinate approximately four 
to five times a night and had a problem was a decreased flow.  
He said that, during the day, with a normal intake of 
liquids, he urinated once every hour.  He reported that he 
had a urinary tract infection one week earlier that required 
hospitalization at McLeod Hospital and treatment with 
antibiotics.  As to pads, the veteran reported that he 
"sometimes" wore them, usually when he left the house so as 
to keep from wetting his pants.  

Historically, the veteran was granted service connection for 
prostatitis which has been most recently rated 40 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7527 
(prostatitis).  Potentially applicable Diagnostic Codes 
provide that prostatitis is to be evaluated as a voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b (1999).  Voiding 
dysfunctions are to be rated as either urine leakage, urinary 
frequency, or obstructed voiding.  Id.  The veteran is 
already receiving the maximum award or higher for urinary 
frequency, obstructed voiding, or urinary tract infections.  
38 C.F.R. § 4.115a.  Therefore, he will only be entitled to 
an increased rating if the record shows continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed more than four 
times per day (60 percent disabling).  Id.


The Board notes that the most recent VA and private treatment 
records, while they show the veteran's complaints and/or 
treatment for frequent nightly urination, urgency, decreased 
flow/variable stream, and/or incontinence, they do not show 
that the veteran has had to wear absorbent materials such 
that they must be changed more than 4 times a day.  Likewise, 
when examined by VA in September 1996, the veteran voiced no 
complaint as to the need to wear absorbent materials.  
Nonetheless, when examined by VA in February 1999, he 
reported incontinent attacks approximately twice a week and 
reported that he occasionally used pads - approximately one 
to two pads every week for protection when he goes outside 
the house.  Likewise, when the veteran testified in June 
1999, he reported that he "sometimes" wears pads, usually 
when he leaves the house.  However, there is no indication 
that he experience incontinence to the degree contemplated by 
the criteria for a 60 percent rating.  Because a lay witness 
can report the visible symptoms or manifestations of a 
disease or disability, the Board recognizes that the veteran 
wears absorbent materials as often as twice a week.  Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  Nevertheless, he does 
not experience problems so frequent as to warrant an 
increased rating.  38 C.F.R. § 4.115a (1999). 


ORDER

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.

An increased rating for prostatitis is denied.


REMAND

As suggested in the Board's decision above, there is some 
indication in the record that the veteran has PTSD due to his 
experiences as a merchant ship guard.  Such a relationship 
suggests a grant of compensation under 38 U.S.C.A. § 1110.


As stated above, the veteran claims to have PTSD as a result 
of the stressors he experienced during military service.  In 
addition to the stressor information reported above, the 
veteran also reported and/or testified that, on his first 
voyage in approximately October 1942 he was one of 
approximately twelve or fourteen Armed Guards aboard a 
merchant ship.  His ship, as part of a 12-ship convoy, left 
Brooklyn Navy Yard in approximately October 1942 and came 
under attack by submarines a few days later on a Sunday 
evening off of the coast of North Carolina.  During the 
attack, while manning his station in a gun turret, he could 
feel the ship shaking from the force of the depth charges 
being dropped by the convoy's destroyer escorts.  In 
addition, while this attack was going on, he could see 
another merchant ship that had been hit and was on fire and 
he could see his own crew readying the ship's lifeboats in 
case they were hit.  Subsequently, he also learned that at 
least one other merchant ship had been crippled in the attack 
and one enemy submarine was sunk.  Following the attack, the 
convoy regrouped in Guantanamo Bay, Cuba, and sailed through 
the Panama Canal.  The veteran also reported that, by the 
time that the convoy reached the Panama Canal, several other 
merchant ships had been sunk.  During those days and nights, 
enemy submarines were spotted and the veteran was kept awake 
by the constant fear of his ship being torpedoed and sunk.  
Next, the veteran reported that on another occasion during 
this same voyage, he was told that submarines had sunk a 
nearby ship carrying refugees the first day after leaving the 
Persian Gulf.  In addition, while going around Cape Horn, his 
ship was in a violent storm that threatened to sink it.  In 
November 1943, after 13 months at sea, they returned to the 
Brooklyn Navy Yard.  See VA treatment records dated in 
February 1997, May 1997, September 1997, and July 1998; 
statement in support of claim dated in September 1997; VA 
examination reports dated in September 1997, August 1998, and 
September 1998; June 1999 personal hearing testimony.

A review of available service personnel records reveals that 
the veteran served in the Navy and his military specialty was 
as a cook.  However, the records also show that he served on 
the ships he identified and that he had attended Armed Guard 

School.  Moreover, his awards and decorations included the 
European African Middle East Area Campaign Medal and the 
Asiatic Pacific Campaign Medal. 

However, while the veteran's service medical records and some 
personnel records were in the record, the Board finds that 
the duty to assist has not been fulfilled because the RO 
explored none of the avenues available for corroborating the 
veteran's claimed stressors.  Specifically, the record on 
appeal does not show that the RO ever contacted the service 
department or other agency, such as the National Archives, to 
obtain documentation that might verify the claimed stressors.  
Therefore, a remand is required to obtain a more definite 
statement of the veteran's stressors and to attempt to verify 
the alleged stressors.  (It should be pointed out that 
corroboration of every detail, such as the veteran's own 
personal involvement, is not necessary.  Suozzi v. Brown, 
10 Vet. App. 307 (1997).)

Next, the Board notes that the record contains divergent 
opinions as to the diagnosis of the veteran's psychiatric 
disorder.  Specifically, treatment records and/or letters 
from the veteran's VA therapist, dated in February 1997, May 
1997, September 1997, and July 1998, include a diagnosis of 
PTSD.  Yet, treatment records from McLeod Regional Medical 
Center and Health South Rehabilitation Center show that the 
veteran, after complaints of headaches, weakness, and 
lethargy following a head trauma one month earlier, was 
diagnosed with a left sub-acute subdural hematoma and 
underwent a craniotomy to evacuate it in early July 1995.  
Treatment records prepared thereafter note that the veteran 
had diffuse brain atrophy and characterized his psychiatric 
disorder as organic affect syndrome, a mood disorder due to 
general medical condition, and/or mild vascula dementia.  See 
VA treatment records dated in December 1996, January 1999, 
and March 1999; McLeod Regional Medical Center treatment 
records dated in July 1997; brain computerized tomography 
(CT) dated in July 1995 and May 1996.  Additionally, the 
examiners at the veteran's September 1997, August 1998, and 
September 1998 VA psychiatric/PTSD examinations diagnosed 
major depression, dementia, a mood disorder secondary to 
general medical condition, and/or multi-infarct--not PTSD.  


The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  Therefore, on remand, the veteran should be 
scheduled for a VA psychiatric examination by a panel of two 
examiners who take into account the entire record on appeal 
and any supporting evidence of the claimed stressors, or lack 
thereof.  On examination, the examiners should comment on the 
link between current symptomatology and one or more of the 
in-service stressors, as well as the sufficiency of the 
stressor(s) to establish the diagnosis of PTSD.

The case is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should, with the 
veteran's assistance, seek any additional 
PTSD treatment records, including all 
treatment records in the custody of 
Steven R. Ross, M.D., and Colin C. Doyle, 
Ph.D., as well as all treatment records 
on file with the VA medical center (VAMC) 
in Columbia, South Carolina, that have 
not as yet been associated with the 
record.

2.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide more specific details of the 
claimed stressful events during service, 
including the unit and ship of 
assignment, the names of others who were 
present during any of the stressful 
experiences, the names of the ships that 
were sunk and/or any of the individuals 
who were killed in sinkings he described, 
and the exact date(s) of these incidents, 
if known. 


3.  The RO should undertake additional 
development in order to obtain 
verification of the alleged stressors.  
Among other things, the RO should 
contact the National Personnel Records 
Center (NPRC), the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), and/or the National 
Archives to obtain the veteran's 
personnel records, the deck logs for the 
ships on which the veteran served, and 
any other documentation that could 
verify the claimed stressors.  Any 
additional development suggested should 
be undertaken.  All information obtained 
should be incorporated in the claims 
file.

4.  Thereafter, the RO should arrange 
for the veteran to be examined by a 
panel of two psychiatrists to determine 
if he currently has PTSD due to any in-
service stressor(s).  All indicated 
tests and studies, including 
psychological testing, should be 
performed.  The claim's folder should be 
made available to and be reviewed by the 
examining physicians prior to the 
examinations so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating any of 
the veteran's experiences.  The 
examiners must reach a consensus opinion 
as to the veteran's diagnosis. 

a.  If the examiners reach an 
opinion that a diagnosis of PTSD is 
deemed appropriate, the examiners 
should explain this position in 
light of the September 1997, August 
1998, and September 1998 VA 
examiners' findings.  The examiners 
should also comment on the link 

between current symptomatology and 
one or more of the in-service 
stressors.  The sufficiency of the 
stressor(s) to establish the 
diagnosis of PTSD should be noted.

b.  If the examiners reach an 
opinion that a diagnosis of PTSD is 
not deemed appropriate, the 
examiners should explain this 
position in light of the February 
1997, May 1997, September 1997, July 
1998, and March 1999 diagnosis of 
PTSD by Colin C. Doyle, Ph.D., and 
others.

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of service 
connection for PTSD.  If action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


- 14 -


